Citation Nr: 1827671	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hip soft tissue impingement (Muscle Group XVI).

2.  Entitlement to an initial evaluation in excess of 30 percent for impairment of the thigh (orthopedic), right lower extremity.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2000 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In the October 2009 rating decision, the RO granted service connection for right hip soft tissue impingement and assigned a 10 percent evaluation, effective February 1, 2006.  The Veteran appealed for a higher initial evaluation.  

In the June 2013 rating decision, the RO granted service connection for impairment of the thigh, right lower extremity and assigned a 10 percent evaluation, effective September 16, 2011, based on limitation of rotation of the thigh, cannot toe-out more than 15 degrees on the affected leg; and assigned a 20 percent evaluation for impairment of the thigh, right lower extremity, effective November 6, 2012, based on limitation of abduction of the thigh, motion lost beyond 10 degrees.  

The Veteran testified before a Veterans Law Judge (VLJ) at a April 2016 Travel Board hearing.  A transcript of this hearing is of record.  In February 2018, the Veteran was notified that the VLJ who held April 2016 hearing was no longer employed by the Board.  The Veteran did not respond to the offer for another hearing.  The Veteran declined the opportunity for another hearing.  38 C.F.R. § 20.717 (2017).

In July 2016, the Board found that a TDIU had been raised by the record, was part and parcel of the increased rating claim, and was properly before the Board; granted a higher 30 percent evaluation for right thigh impairment from September 16, 2011; and remanded the issues on appeal for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the actions specified in the remand have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

After the supplemental statement of the case was issued in December 2017, additional VA treatment records were associated with the claims file.  As the records include non-pertinent evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2017).

In February 2011, the Veteran executed a new power-of-attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right hip soft tissue impairment (Muscle Group XVI) has been manifested by symptoms that are most appropriately characterized as moderate.  

2.  Throughout the appeal period, the Veteran's impairment of the thigh (orthopedic), right lower extremity, has been manifested by symptoms that are most appropriately characterized as malunion of the femur with marked hip disability.  

3.  The evidence demonstrates that the Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right hip soft tissue impairment (Muscle Group XVI) have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Codes 5399-5316 (2017).

2.  The criteria for an initial evaluation in excess of 30 percent for impairment of the thigh (orthopedic), right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Evaluation

	Factual Background

The Veteran contends that his right hip disabilities are worse than his current evaluations reflects.  Specifically, he asserted that his right hip pain was elicited by him sitting, driving, sleeping, during sex, using the bathroom, bending, squatting, running and exercising.  Moreover, the Veteran explained that he had to keep his right leg extended while driving or sitting.  At night, the pain woke him up.  Because it took hours before the pain subsided, the Veteran said that he had to wake up two hours before he went to work.  While at work, the Veteran said that he became easily fatigued from the pain.  Towards the end of the day, the Veteran reported that he had muscle spasms or tightening of the right hip.  Once he had returned home, the Veteran said he laid down in bed, because his right hip was sore.  See February 2010 Notice of Disagreement and April 2016 Board hearing transcript.  

In February 2006, the Veteran underwent a VA joints examination.  The Veteran reported having intermittent right groin pain and stiffness.  Flare-ups were precipitated by prolonged sitting, bending, and driving.  Beyond pain, there was no additional limitation in range of motion or functional impairment.  No assistive devices were used.  Upon objective evaluation, the VA examiner found no ankylosis, subluxation or dislocation, or inflammatory arthritis.  Range of motion testing of the right hip revealed flexion at 125 degrees, extension at 30 degrees, adduction at 25 degrees, abduction at 45 degrees, external rotation at 60 degrees, and internal rotation at 40 degrees.  Pain was elicited with flexion, abduction, and rotation.  There was no additional limitation in range of motion upon repetitive use testing; however, the VA examiner noted that repetitive movements were somewhat painful on the right.  The VA examiner found that there was additional limitation of joint function exhibited by pain and lack of endurance.  An x-ray of the right hip or pelvis was within normal limits.  The VA examiner diagnosed the Veteran with right groin pain of an undetermined origin.  

In February 2006, the Veteran underwent a VA neurological disorders examination.  The Veteran reported that his right groin pain was elicited by sitting in flexion and then sitting straight or following squatting and rising.  The VA examiner noted that the pain was located over the inguinal ligament, was non-radiating, and resolved after five minutes of walking with right lower extremity internally rotated.  There were no associated symptoms of weakness, numbness, or back pain.  No hernia was found.  His MRI of the pelvis was negative.  The VA examiner found that the Veteran had a normal examination.  Pain was located over femoral canal, possible psoas bursa, but there was no palpable anomaly.  The VA examiner diagnosed the Veteran with iliopsoas bursitis. 

A December 2008 private radiology report showed that the Veteran had intact osseous and soft tissue structures.  There was no evidence of fracture or dislocation.  

A January 2009 private treatment record noted that the Veteran had complained of a four-year history of right groin pain.  An objective evaluation revealed a normal gait, normal muscle strength on the right, normal sensory examination results, and otherwise normal reflexes except for 2/4 on right patella and Achilles.  Range of motion testing of the right hip revealed flexion at 120 degrees, extension at 30 degrees, abduction at 45 degrees, adduction at 30 degrees, and external and internal rotation at 45 degrees.  No pain was elicited with active range of motion.  

VA treatment records from March 2009 to May 2009 continued to document the Veteran's report of right hip pain.  Additionally, he indicated that he felt popping associated with prolonged periods of flexion and then extended his right hip. 

In September 2009, the Veteran was afforded another VA joints examination.  The Veteran reported his right hip pain had progressively worsened with acute exacerbation related to his hip position and activity.  Associated symptoms included giving way, stiffness, weakness and decreased speed of joint motion.  The Veteran reported having flare-ups, which were of moderate intensity, occurred weekly, and lasted for hours.  He described having functional impairment as difficulty with prolonged sitting, deep squats, hip flexion, running, and prolonged lying down.  No assistive devices were used.  Upon objective evaluation, the VA examiner found that the Veteran had a normal gait, no gross instability, and no trochanteric tenderness.  Range of motion testing of the right hip revealed flexion at 120 degrees, extension at 30 degrees, and abduction at 45 degrees with severe pain found with rapid hip flexion and internal rotation.  The Veteran could cross right leg over left and toe out greater than 15 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  No joint ankylosis was found.  A March 2009 x-ray showed that there was no evidence of bone or joint abnormality.  The Veteran was diagnosed with right hip soft tissue impingement.  

In April 2011, the Veteran was afforded a VA muscles examination.  He currently experienced worsening right hip pain occurring daily and constantly.  In the past year, the Veteran was provided a straight cane and a raised toilet seat secondary to his severe pain with hip flexion.  Pain with walking and at rest was noted.  Associated symptoms of numbness and radiating pain were not found.  Upon objective evaluation, the VA examiner found that the Veteran's right hip had a very limited range of motion due to his joint pain, not a muscle injury.  Range of motion testing of the right hip revealed flexion at 20 degrees, extension at 15 degrees, adduction at 15 degrees, and abduction at 20 degrees.  No muscle atrophy was found.  Muscle tone was normal.  A right pelvis x-ray showed no arthritic changes.  A right pelvis MRI was unremarkable without evidence of avascular necrosis, abnormal marrow signal or edema, significant joint effusions or labral pathology.  The VA examiner diagnosed the Veteran with right hip femoral acetabular impingement.  His temporary impairment was characterized as moderate since he was unable to perform any prolonged walking, standing or sitting.  

A July 2012 VA Orthopedic Surgery Note summarizes the findings of a private MRI showing early anterior labral partial thickness degeneration into anterior superior labral base, mild early CAM impingement, and mild anterior and superior acetabular dome hyperintensity.  

An August 2012 VA Pain Note reflects that the Veteran had a mildly antalgic gait.  The Veteran sat with his right hip and knee extension.   

In November 2012, the Veteran was afforded another VA joints examination.  The Veteran reported having right hip pain, which was worse in the morning and with prolonged walking.  No flare-ups were reported.  No assistive devices were used.  Upon objective evaluation, the VA examiner found that the Veteran had no localized tenderness, 4/5 muscle strength testing, no ankylosis, and no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  Range of motion testing revealed that the Veteran's right hip was flexion at 90 degrees, extension at 5 degrees, adduction lost beyond 10 degrees, adduction is limited such that the Veteran could not cross legs, and rotation was limited such that the Veteran could not toes out more than 15 degrees.  He was unable to perform repetitive use testing secondary to pain.  The VA examiner found functional loss exhibited by pain on movement.  An MRI showed no degenerative arthritis and no tears of effusions with mild wear of labrum.  The VA examiner determined that the symptoms and examination did not correlate with the mild MRI findings.  The Veteran was diagnosed with right labral degeneration.  

VA treatment records from April 2013 to October 2016 continued to document the Veteran's treatment for right hip pain.  

In November 2016, the Veteran was afforded a VA joints examination.  The Veteran reported having chronic right hip, which caused him to limit standing and sitting, to avoid keeping hip flexed in the seated position, to prevent running, and to avoid prolonged weightbearing.  Flare-ups were reported causing increased pain and decreased use.  No assistive devices were used.  Upon objective evaluation, the VA examiner found that the Veteran had localized tenderness and a reduction in muscle strength at 4/5, but no muscle atrophy or ankylosis.  No malunion, nonunion of femur, flail hip joint, or leg length discrepancy was found.  Range of motion testing revealed that the Veteran's right hip was flexion at 45 degrees, extension at 10 degrees, abduction at 20 degrees, adduction at 10 degrees, external rotation at 20 degrees, and internal rotation at 10 degrees.  Adduction was limited such that the Veteran could not cross legs.  Pain was elicited throughout the range of motion and contributed to functional loss.  There was evidence of pain with weightbearing.  Pain, fatigue and lack of endurance significantly limited functional ability with repeated use over time and with flare-ups.  The VA examiner diagnosed the Veteran with right hip impairment with labral tears.  

In November 2016, the Veteran was afforded a VA muscle injuries examination.  The VA examiner noted that the Veteran did not have a penetrating muscle injury.  He had a non-penetrating muscle injury located at Muscle Group XVI on the right side.  Upon an objective evaluation, the VA examiner found that the Veteran had cardinal signs and symptoms of a muscle injury including loss of power, weakness, and fatigue-pain.  These symptoms occurred on a consistent basis.  There were no scars associated with the muscle injury, and no fascial defects or evidence of fascial defects associated with any muscle injury.  The diagnosis of right hip soft tissue impairment remained unchanged.  


	Analysis - Right Hip Soft Tissue Impingement 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The Veteran's right hip soft tissue impingement has been currently evaluated as 10 percent disabling, effective February 1, 2006, under 38 C.F.R. § 4.73, Diagnostic Codes 5399-5316, which has been rated analogously as a muscle injury of the hip.  See 38 C.F.R. § 4.16 (2017).  

Muscle Group XVI encompasses flexion of hip; pelvic girdle group: (1) psoas; (2) iliacus; (3) pectineus.  

Under Diagnostic Code 5316, a zero percent rating is warranted for slight disability.  A 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's right hip soft tissue impingement does not warrant a higher 20 percent evaluation under Diagnostic Code 5316.  In other words, the Veteran's muscle disability is not characterized as a moderately severe muscle disability where the injury is either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The evidence demonstrates that the Veteran's muscle disability is a non-penetrating with cardinal signs or symptoms of consistent loss of power, weakness, and fatigue-pain.  While there are consistent cardinal signs or symptoms of muscle disability, the evidence does not show that there is an inability to keep up with work requirements due to muscle disability.  However, the other objective findings do not show that the Veteran's muscle disability exhibits entrance and exit scars, indications of deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Therefore, there is no basis upon which to award the Veteran a higher 20 percent evaluation under Diagnostic 5316 for his right hip soft tissue impingement.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for a higher than 10 percent initial evaluation for right hip soft tissue impingement.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher initial evaluation claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Analysis- Impairment of Thigh, Right Lower Extremity

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.

Diagnostic Code 5250 evaluates ankylosis of the hip.  A 60 percent rating is warranted for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is warranted for unfavorably or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches).  

The applicable Diagnostic Codes for limitation of motion of the hip are Diagnostic Codes 5251, 5252, and 5253.

Under Diagnostic Code 5251, a 10 percent rating, which is the maximum rating for limitation of extension of the thigh, is warranted for extension limited to 5 degrees. 

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 20 degrees.  A 40 percent rating is warranted where flexion is limited to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent rating is warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees.  A 10 percent rating is warranted where adduction is limited such that legs cannot be crossed.  A 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees.  

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction of the hip is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iv, Chapter 4, Section A.2.a. (Revised April 13, 2018). 

Diagnostic Code 5254 provides an 80 percent rating for hip flail joint.  

Diagnostic Code 5255 evaluates an impairment of the femur.  An 80 percent rating is warranted for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating is warranted for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability; a 20 percent rating is warranted for malunion of the femur with moderate knee or hip disability; and a 10 percent rating is warranted for malunion of the femur with slight knee or hip disability.  

The terms "slight," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

By way of background, the Veteran's impairment of the thigh (orthopedic), right lower extremity, is currently evaluated as 30 percent disabling, effective September 16, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5255, for malunion of the femur with marked hip disability.  The Board, in its July 2016 decision, determined that Diagnostic Code 5255 more accurately reflected the Veteran's right hip disability, and therefore, based on the overall evidence of record, the Diagnostic Code was changed from Diagnostic Code 5252 (limitation of flexion).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Based on a careful review of the subjective and clinical evidence, the Board finds that a higher than 30 percent initial evaluation for impairment of the thigh (orthopedic), right lower extremity, is not warranted.  

As a preliminary matter, the Board finds that the Veteran's impairment of the thigh (orthopedic), right lower extremity, does not warrant higher 40 percent evaluation for limitation of flexion of the thigh under Diagnostic Code 5252.  In other words, at no time during the appeal period does the Veteran's impairment of the thigh (orthopedic), right lower extremity, manifest flexion limited to 10 degrees.  Indeed, the Veteran's right hip flexion was no less than 20 degrees (April 2011 VA examination) during the appeal period, which is consistent with a 30 percent evaluation.  At his most recent November 2016 VA examination found flexion at 45 degrees (consistent with 10 percent evaluation), where the VA examiner also found functional loss with repetitive use and flare-ups; however, those findings do not support a higher 40 percent evaluation.  Therefore, the Board finds that under the rating criteria for limitation of motion of the hip, the Veteran's impairment of the thigh (orthopedic), right lower extremity, is not more than 30 disabling.  

Moreover, as the Veteran has not been assigned an evaluation under Diagnostic Code 5251, 5252, or 5253, any consideration of any separate evaluations for the Veteran's impairment of the thigh (orthopedic), right lower extremity, for limitation of motion of the hip is also not applicable.  

Now, the Board must consider whether the other relevant diagnostic codes provide a basis to award a higher than 30 percent evaluation.  Here, the evidence demonstrates that the Veteran's impairment of the thigh (orthopedic), right lower extremity, does not manifest ankylosis (Diagnostic Code 5250) or flail joint of the hip (Diagnostic 5254).  However, the evidence does show that the Veteran's impairment of the thigh (orthopedic), right lower extremity, does still manifest symptoms of impairment of the femur under Diagnostic Code 5255.  Nevertheless, the Veteran's right hip does not manifest impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint, which would warrant a 60 percent evaluation.  Notably, at his most recent November 2016 VA examination, the VA examiner noted that the Veteran was not using any assistive devices.  The most consistent symptom identified subjectively and by clinical assessment of the Veteran's right hip has been his right hip pain and decreased motion.  No malunion or nonunion of the hip was found during objective evaluation (see November 2012 and November 2016 VA examinations).  Overall, the Board concludes that throughout the appeal period, the Veteran's impairment of the thigh (orthopedic), right lower extremity, is no more than 30 percent disabling.  

The Board is sympathetic to the Veteran's assertions that his right hip is so debilitating that he must sit with his right leg extended, that his right hip pain causes him to become easily fatigued, and that his daily activities are affected by the functional limitations brought on by his right hip, thus warranting a higher evaluation.  However, the Board finds that the current 30 percent evaluation for malunion of the femur with marked hip disability most accurately and favorably approximates the Veteran's current symptomatology.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for a higher than 30 percent initial evaluation for impairment of the thigh (orthopedic), right lower extremity.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher initial evaluation claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

The Veteran is seeking a TDIU due to his service-connected disabilities. 

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 2, Section F (Updated March 7, 2018).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.  

From September 16, 2011, the Veteran has a combined evaluation of 70 percent: posttraumatic stress disorder as 50 percent disabling; impairment of the thigh, right lower extremity, as 30 percent disabling; right hip soft tissue impingement as 10 percent disabling; tinnitus as 10 percent disabling; and noncompensable evaluations for right ear hearing loss and erectile dysfunction.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

A careful review of the Veteran's claims file shows that the Veteran is currently employed as a lineman with a railroad maintenance company.  The position is a three and a half year, full-time, paid apprenticeship.  He started that position approximately in November 2014.  Prior to that job, the Veteran worked full-time for less than one year servicing flight simulators.  He left that job to work in his current position.  From May 2012 to April 2013, he worked the night shift full-time as an electrician at a casino.  From July 2006 to April 2010, the Veteran had been employed as a police officer.  The reasons behind his termination were not clear; however, the Veteran surmised that his PTSD symptoms were a possible cause.  In April 2010, the Veteran began taking courses toward a Bachelor's degree and reportedly attained his degree in December 2013.  See April 2011 VA examination and May 2012, April 2013, September 2013, and December 2014 VA treatment records.  

In July 2016, the Veteran submitted statements from his current employer attesting to his present capabilities.  A journeyman, who had been working with the Veteran since August 2015, noted that the Veteran's performance had been "great," but that he had noticed some mobility problems.  The Veteran's foreman, who had been supervising him for the past six months, described the Veteran as a "solid worker," but he had also noticed some limitations due to the Veteran's hip disability.  Moreover, the Veteran's hip problems had caused him to miss work, which interfered with his performance.  The Veteran's supervisor was concerned that his missed time might delay or even hinder his completion of the apprenticeship.  

Taking into totality the evidence of record, the Board finds that the most probative evidence of record does not show that a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a).  Of particular note, the Veteran has been able to maintain steady employment, albeit at multiple jobs, over the relevant appeal period.  Moreover, during his periods of unemployment, and even while employed full-time, the Veteran was able to function in an academic environment to complete a Bachelor's degree.  The Board recognizes that there is evidence in the record demonstrating that the Veteran had obstacles, due to his mental and physical service-connected disabilities, with performing academically and occupationally.  Nevertheless, the fact that the Veteran has been able to obtain and maintain regular employment and attain higher education demonstrates that he has been able to surmount his mental and physical limitations despite his service-connected disabilities.  

The Board has not discounted the favorable evidence in support of the Veteran's TDIU claim, specifically in the form of the July 2016 employer statements.  However, those statements only suggest that the Veteran may be unable to continue his current apprenticeship due to his service-connected right hip disabilities.  They do not reflect any clear indication that he is precluded from performing his duties.  Rather, the statements show that the Veteran was a "solid worker" who was performing "great."  Accordingly, the Board finds that the Veteran's service-connected disabilities does not preclude him from securing and following any substantially gainful occupation.    

In summary, the preponderance of the evidence is against finding in favor of the Veteran's claim for a TDIU.  Therefore, the benefit-of-the-doubt rule does not apply, and the TDIU claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right hip soft tissue impairment (Muscle Group XVI) is denied.  

Entitlement to an initial evaluation in excess of 30 percent for impairment of the thigh (orthopedic), right lower extremity, is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


